Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: Peuhkurinen (U.S. PGPUB 20140313197) is made of record as describing a related method of receiving graphical data from a first application client system comprising a first plurality of nodes and a second application client system comprising a second plurality of nodes and generating a scenegraph. Marketsmueller et al. (U.S. PGPUB 20130127849) is made of record as describing a related method of generating a scenegraph describing an occlusion relationship between at least a first node and a second node. However, none of the cited art teaches or suggests the occlusion relationship such that a node from the first nodes from the first client system occludes a portion of graphical data from a node of the second nodes from the second client system and a node from the second nodes from the second client system occludes a portion of graphical data from a node from the first nodes of the first client system, i.e.,
the scenegraph describes a first occlusion relationship between at least one first node of the plurality of first nodes and at least one second node of a plurality of second nodes of second graphical data of the second client application, and
the scenegraph further describes a second occlusion relationship between at least one third node of the plurality of first nodes and at least one fourth node of the plurality of second nodes; and

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
1/15/22